Citation Nr: 0513250	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed breathing 
disorder.  



REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel





INTRODUCTION

The veteran served on active duty from June 1948 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the RO.  

In the February 2002 rating decision, the RO also denied 
service connection for the residuals of a gunshot wound to 
the right index finger.  The veteran subsequently expressed 
disagreement with that decision.  

However, in a July 2003 rating decision, the RO awarded 
service connection for the residuals of a gunshot wound to 
the right index finger and assigned a noncompensable 
evaluation.  Thus, this issue is not currently before the 
Board.  

Recently, in a statement received by the Board in March 2005, 
the veteran appears to be expressing a desire to raise a 
claim for an increased evaluation for the service-connected 
residuals of a gunshot wound to the right index finger.  This 
matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not show to have manifested complaints or 
findings of a breathing disorder until many years after 
service.  

2.  The currently demonstrated breathing problems manifested 
chronic bronchitis, hemoptysis and emphysema are not shown to 
be due to any event or incident of the veteran's military 
service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by a 
breathing disorder due to disease or injury that was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2001 in 
which the RO advised the appellant of the type of evidence 
needed to substantiate his claim of service connection.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In particular, the Board notes that the RO has obtained or 
attempted to obtain all relevant treatment records identified 
by the veteran with respect to his claim of service 
connection.  

In this regard, the Board notes that the RO attempted to 
obtain records of treatment reportedly received by the 
veteran at the VA Medical Center (MC) in Martinsburg 
beginning in 1955.  However, a letter from this facility 
indicates that records from that period no longer exist.  

The record also reflects that the veteran has reported being 
hospitalized at an Army Field Hospital in Taegu, Korea during 
the Korean War.  The RO requested records of this 
hospitalization from the National Personnel Records Center 
(NPRC), but was advised that they have no more service 
medical records pertaining to the veteran in their 
possession.  

In an April 2005 statement, the veteran's accredited 
representative asserted that inpatient hospital records are 
not generally included in service medical records, and should 
be specifically requested from the hospital in question.  
However, in this case, the veteran reported receiving 
treatment at a field hospital during the Korean War.  

Thus, that facility would have ceased to exist by the end of 
the war, and the treatment records in question would have 
been transferred to the NPRC.  As noted above, the NPRC has 
indicated that it has no additional records pertaining to the 
veteran.  

In short, the Board finds that VA has fully satisfied the 
requirements of VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

The Board is aware that some of the veteran's service medical 
records were apparently lost in a fire at the NPRC in 1973.  
Under such circumstances, where service medical records have 
been lost or destroyed, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  


Analysis

The veteran is seeking service connection for a breathing 
disorder.  He essentially contends that the claimed 
disability first manifested while he was on active duty.  
Specifically, he contends that he was hospitalized for 
breathing problems at an Army field hospital in Korea during 
the Korean War.  

In support of his claim, the veteran has submitted private 
and VA medical records showing that he has been receiving 
treatment for several years for bronchitis and emphysema.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against the claim of service connection for a breathing 
disorder.  

In essence, the Board believes that the evidence of record 
fails to demonstrate that the veteran developed a breathing 
disorder as a result of his military service.  

The veteran has contended that service connection should be 
granted for a breathing disorder.  As noted, most of the 
veteran's service medical records are not available and were 
apparently destroyed in a fire.  

However, the records currently associated with the claims 
folder do contain a list of hospital admission cards from the 
veteran's period of active service, which are negative for 
any entry showing that he was hospitalized for a disability 
manifested by breathing difficulty.  

Furthermore, the Board notes that the earliest post-service 
medical records associated with the claims folder are VA 
treatment records dated from 1984 through 1986, which are 
negative for any complaints or findings regarding a breathing 
disorder.  

In an April 1984 clinical record, it was noted that a chest 
x-ray study had revealed no active disease.  

In a report of VA general medical examination conducted in 
June 1992, no complaints or findings were noted regarding 
breathing problems, and his respiratory system was found to 
be normal at that time.  It was also noted that chest x-ray 
study had revealed no significant abnormality.  

The first medical evidence of record regarding a diagnosed 
breathing disorder are VA clinical records dated throughout 
1993, which show that the veteran was repeatedly diagnosed 
with chronic bronchitis.  

Subsequent medical records show that he continued to receive 
treatment for chronic bronchitis throughout the following 
decade.  In November 1999, he was hospitalized after 
complaining of hemoptysis.  It was noted that he was a 
chronic smoker, who had been advised to stop.  

In numerous clinical records dated throughout 2000 and 2001, 
it was noted that the veteran was a chronic smoker and that 
he had been advised to quit smoking.  In a February 2002 
radiological report, an examiner noted that chest x-ray study 
had revealed evidence of bullous emphysema.  

In short, the medical evidence of record establishes that the 
veteran has been diagnosed with chronic bronchitis and 
emphysema.  However, there is no evidence of any complaints 
or diagnoses of a breathing disorder prior to 1993, and chest 
x-ray study were repeatedly negative for any evidence of 
disease prior to that date.  

Also there is no medical evidence indicating that his current 
disabilities are related to a disease or injury during 
military service.  

Furthermore, the veteran's treatment records contain numerous 
notations suggesting a link between the veteran's smoking and 
these disabilities.  The Board believes these notations to be 
the most probative evidence of record regarding the nature 
and etiology of the veteran's current breathing disabilities.  

The Board recognizes that the veteran is competent to 
describe his symptomatology, and to report that he 
experienced breathing problems at one point while on active 
duty.  However, he is not considered competent to diagnose 
the nature of the problem experienced in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Similarly, although the veteran may believe that his 
bronchitis and emphysema is related to his military service, 
he is not considered qualified to render medical opinions 
regarding the etiology of medical disorders, and his opinion 
is entitled to no weight or probative value.  

As discussed in detail hereinabove, there is no medical 
evidence of record reflecting treatment or findings related 
to breathing problems prior to 1993, which is approximately 
thirty-nine years after his separation from service.  

Furthermore, the veteran's treatment records contain numerous 
notations suggesting that his chronic bronchitis is related 
to his history of smoking, and there is no medical evidence 
linking the veteran's current disabilities with the symptoms 
he reported experiencing in service, or with any disease or 
injury incurred in service.  

In summary, the Board concludes that the preponderance of the 
credible and probative evidence establishes that the 
veteran's current breathing disabilities are not the result 
of disability incurred in or aggravated by service.  
Accordingly, the benefit sought on appeal is denied.  


ORDER

Service connection for a breathing disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


